         Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 1 of 46



                                        UNITED STATES DISTRICT COURT
                                  IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                              (CENTRAL DIVISION)

         DUSTIN BURNIKEL,

                Plaintiff,

         v.                                                   Case No. 4:15-cv-00050

         MICHAEL FONG, individually and in
         hisofficial capacity as a law enforcement officer DEFENDANTS’ PROPOSED JURY
         with the Des Moines Police department; GREG INSTRUCTIONS (Phase One)
         WESSELS, Individually and in his official
         capacity As a law enforcement officer with the
         Des Moines Police Department; and
         CITY OF DES MOINES, IOWA,

                         Defendants.




          Defendants believe the following standard Eighth Circuit Instructions should be utilized at
trial:
                 1.01        Explanatory Before Voir Dire     2.03    Stipulated Facts
                 1.02        Explanatory End of Voir Dire     2.04    Judicial Notice
                 1.03        General Nature of Case           2.06    Previous Trial
                 1.04        Evidence Limitations             2.11    Demonstrative Summaries
                 1.05        Bench Conferences                2.14    Deposition Evidence
                 1.06        Note Taking
                 1.07        Questions by Jurors              3.01    Additional Instructions
                 1.08        Conduct of Jury                  3.02    Judge’s Opinion
                 1.09        Outline of Trial                 3.03    Credibility of Witnesses
                                                              3.04    Burden of Proof (Civil)
                 2.01        Duties of Jurors: Recesses       3.06    Election of Foreperson, etc.
                 2.02        Stipulated Testimony             3.07    Allen Charge


                                                          1
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 2 of 46



Defendants further assert that as expert testimony will be presented in this matter the
following instruction should be provided.

                                    INSTRUCTION NO. ___
                                       (Expert Witnesses)

        You have heard witnesses give opinions about matters requiring special knowledge
or skill. You should judge this testimony in the same way that you judge the testimony of
any other witness. The fact that such person has given an opinion does not mean that you
are required to accept it. Give the testimony whatever weight you think it deserves,
considering the reasons given for the opinion, the witness’s qualifications, and all of the
other evidence in the case.

Authority
Seventh Circuit Model Jury Instruction 1.21
See FED. R. EVID. 602, 701-705. See generally United States v. Mansoori, 304 F.3d 635, 654
(7th Cir. 2002), cert. denied 538 U.S. 967, 123 S. Ct. 1761, 155 L.Ed.2d 522 (2003) (approving
instruction to jury that “the fact an expert has given an opinion does not mean that it is binding
upon you” and finding no prejudice where witness testified as both expert and fact witness)




                                                  2
       Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 3 of 46



                                         INSTRUCTION NO. 1
                                          Statement of the Case
          This is a civil case brought by the Plaintiff, Dustin Burnikel against the Defendants Michael

Fong and Gregg Wessels, police officers employed by the Des Moines Police Department.

          Mr. Burnikel asserts a claim of “excessive force” in violation of the Fourth Amendment to

the United States Constitution against Mr. Fong and also Mr. Wessels. Mr. Burnikel also asserts

that the officers each committed a battery against him in the process of arrest. Mr. Fong and Mr.

Wessels deny these claims.

          Mr. Burnikel has also brought a claim of a false arrest under the Fourth Amendment to the

United States Constitution against Mr. Fong and also Mr. Wessels. Mr. Burnikel further asserts that

the officers each subjected him to a malicious prosecution. Mr. Fong and Mr. Wessels deny these

claims.

          You have been chosen and sworn as jurors to try the issues of fact related to the plaintiff’s

claims. In making your decision, you are the sole judges of the facts. You must not decide this case

based on personal likes or dislikes, generalizations, gut feelings, prejudices, sympathies, stereotypes,

or biases. The law demands that you return a just verdict, based solely on the evidence, your

individual evaluation of that evidence, your reason and common sense, and these Instructions. Do

not take anything that I have said or done or that I may say or do as indicating what I think of the

evidence or what I think your verdict should be.

          You should consider and decide this case as an action between persons of equal standing in

the community, of equal worth, and holding the same or similar stations in life. All persons,



                                                     3
       Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 4 of 46



including the Plaintiff, Mr. Burnikel, and the Defendants, Mr. Fong and Mr. Wessels, stand equal

before the law, and each is entitled to the same fair consideration.




                                                   4
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 5 of 46




                                      INSTRUCTION NO. 2
                                      (Excessive Force Fong)

       Mr. Burnikel claims that Officer Fong used excessive force against him on February 16,

2013, in violation of the Fourth Amendment to the United States Constitution. Officer Fong denies

this claim. Whether or not excessive force was used has nothing to do with whether or not the

arrest of Mr. Burnikel or taking him into custody was lawful. The lawfulness of the arrest is before

you in another claim. The only issue for you to decide at present is whether the force Officer Fong

used was excessive.

       To prevail on his “excessive force” claim, Mr. Burnikel must prove the following elements

by a preponderance of the evidence:

       One, that on February 16, 2013, Officers Fong used physical force against Burnikel.

               Note: The parties agree that Fong did use “physical force”
               against Burnikel.

       Two, the use of such force was excessive.

               The force used was “excessive,” if the force was more than
               reasonably necessary to arrest Burnikel or to take him into
               custody in the circumstances confronting Fong.
               You must decide whether the force used by Officer Fong was “excessive’ without
               regard to Fong’s own state of mind, intention, or motivation, or
               facts unknown to him at the time he used force. In deciding whether
               the force used was “excessive,” you must consider the following
               factors, if you find that they are present:
                        the need for the application of force
                        the relationship between the need and the amount of forced
                            used
                        the extent of the injury inflicted
                        whether a reasonable officer on the scene, without the
                            benefit of 20/20 hindsight, would have used such force
                            under similar circumstances - , an officer need not pursue the most
                            prudent course of conduct, as long as the force the officer used was
                            reasonable


                                                 5
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 6 of 46



                         whether the decision about how much force to use
                          was made in tense, uncertain, or rapidly changing
                          circumstances
                         the severity of the crime for which Fong arrested Burnikel
                         whether Burnikel posed an immediate threat to the safety
                          of Fong or others
                         whether Burnikel was actively resisting the officers or attempting
                          to flee
       Three, as a direct result of Fong’s use of excessive force, Burnikel was damaged.

       If Burnikel proved all of these elements by a preponderance of the evidence, then he is

entitled to damages in some amount on this excessive force claim.

                                            Authority

       Eighth Circuit Model Civil Jury Instruction 4.40 (as modified)
       Graham v. Connor, 490 U.S. 386, 396-7 (1989)
       Crumley v. City of St. Paul, Minn., 324 F.3d 1003, 1007-08 (8th Cir. 2003)
       Retz v. Seaton, 741 F.3d 913, 918 (8th Cir. 2014)
       Church v. Anderson, 898 F.3d 830, 833 (8th Cir. 2018)




                                                 6
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 7 of 46



                                      INSTRUCTION NO. 3
                                         (Excessive force)

       Mr. Burnikel claims that Officer Wessels used excessive force against him on February 16,

2013, in violation of the Fourth Amendment to the United States Constitution. Officer Wessels

denies this claim. Whether or not excessive force was used has nothing to do with whether or not

the arrest of Burnikel or taking him into custody was lawful. The lawfulness of the arrest is before

you in another claim. The only issue for you to decide at present is whether the force Officer

Wessels used was excessive.

       To prevail on his “excessive force” claim, Mr. Burnikel must prove the following elements

by a preponderance of the evidence:

       One, that on February 16, 2013, Officer Wessels used physical force against Burnikel.

               Note: The parties agree that Wessels did use “physical force”
               against Burnikel.

       Two, the use of such force was excessive.

               The force used was “excessive,” if the force was more than reasonably
               necessary to arrest Burnikel or to take him into custody in the circumstances
               confronting Wessels. You must decide whether the force used by Officer Wessels
               was “excessive’ without regard to Wessels’ own state of mind, intention, or
               motivation, or facts unknown to him at the time he used force. In deciding whether
               the force used was “excessive,” you must consider the following factors, if you find
               that they are present:
                        the need for the application of force
                        the relationship between the need and the amount of forced
                           used
                        the extent of the injury inflicted
                        whether a reasonable officer on the scene, without the
                           benefit of 20/20 hindsight, would have used such force
                           under similar circumstances - an officer need not pursue the most
                           prudent course of conduct, as long as the force the officer used was
                           reasonable
                        whether the decision about how much force to use
                           was made in tense, uncertain, or rapidly changing
                           circumstances
                                                 7
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 8 of 46



                         the severity of the crime for which Wessels arrested Burnikel
                         whether Burnikel posed an immediate threat to the safety
                          of Wessels or others
                         whether Burnikel was actively resisting the officers or attempting
                          to flee
       Three, as a direct result of Wessels’ use of excessive force, Burnikel was damaged.


       If Burnikel proved all of these elements by a preponderance of the evidence, then he is

entitled to damages in some amount on this excessive force claim.

                                            Authority

       Eighth Circuit Model Civil Jury Instruction 4.40(as modified)
       Graham v. Connor, 490 U.S. 386, 396-7 (1989)
       Crumley v. City of St. Paul, Minn., 324 F.3d 1003, 1007-08 (8th Cir. 2003)
       Retz v. Seaton, 741 F.3d 913, 918 (8th Cir. 2014)
       Church v. Anderson, 898 F.3d 830, 833 (8th Cir. 2018)




                                                 8
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 9 of 46



                                      INSTRUCTION NO. 4
                                         (Battery Fong)

       Mr. Burnikel has also filed a common law claim of battery against the Defendant Officer
Fong. In order to prove the claim of battery, Mr. Burnikel must prove all of the following
propositions:

 1. Officer Fong used physical restraint or force upon him. [The Parties agree that physical
restraint or force was used]

 2. The act was done with the intent to cause physical pain or injury.

 3. The actions of Officer Fong resulted in physical pain or injury.

 4. The acts of Fong were a proximate cause of plaintiff's damage.

 5. The amount of damage.

If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages. If the
plaintiff has proved all of these propositions, then you will consider the affirmative defense of a
police officer making a lawful arrest as explained in Instruction No. 7.


Authority:
Iowa Model Civil Instruction 1900.3




                                                  9
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 10 of 46



                                      INSTRUCTION NO. 5
                                        (Battery Wessels)

       Mr. Burnikel has also filed a common law claim of battery against the Defendant Officer
Wessels. In order to prove the claim of battery, Mr. Burnikel must prove all of the following
propositions:

 1. Officer Wessels used physical restraint or force upon him. [The parties agree that physical
restraint or force was used]

 2. The act was done with the intent to cause physical pain or injury.

 3. The actions of Officer Wessels resulted in physical pain or injury.

 4. The acts of Wessels were a proximate cause of plaintiff's damage.

 5. The amount of damage.

        If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages.
If Mr. Burnikel has has proved all of these propositions, then you will consider the affirmative
defense of a police officer making a lawful arrest as explained in Instruction No. 7.

Authority:
Iowa Model Civil Instruction 1900.3




                                                  10
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 11 of 46




                                     INSTRUCTION NO. 6

        Intent means doing something on purpose as opposed to accidentally. Because intent
requires a finding of what a person is thinking when doing an act, it is seldom capable of being
proven by direct evidence. You may use your common experience when considering all of the
facts surrounding the doing of an act to determine what a person's intent was when committing the
act. You may find that if a person does an act on purpose, the person also intended the natural
results of the act.

                                            Authority

Lutterman v. Romey, 143 Iowa 233, 121 N.W. 1040 (1909)
Restatement of Torts (Second), Sections 16, 20 and 32




                                                11
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 12 of 46



                                     INSTRUCTION NO. 7
                                   (Affirmative Defense Battery)

       A peace officer, while making a lawful arrest, is justified in the use of any force which the
peace officer reasonably believes to be necessary to effect the arrest or to defend any person from
bodily harm while making the arrest.

Authority:
Iowa Code 804.8
Johnson v. Civil Service Commission of City of Clinton, 352 N.W.2d 252, 257 (Iowa 1984)
Lawyer v. City of Council Bluffs, Iowa, 240 F.Supp.2d 941, 955 (S.D.Iowa 2002)




                                                 12
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 13 of 46



                                    INSTRUCTION NO. 8
                           (Fourth Amendment False Arrest - Fong)

      In this case, Dustin Burnikel also claims that Officer Fong falsely arrested him. To succeed
on this claim, Mr. Burnikel must prove each of the following things by a preponderance of the
evidence:

       1.      Officer Fong arrested Mr. Burnikel;

       2.      Officer Fong did not have probable cause to arrest Mr. Burnikel;

If you find that Mr. Burnikel has proved each of these things by a preponderance of the evidence,
then you should find for him on this claim, and go on to consider the question of damages.

If, on the other hand, you find that Mr. Burnikel has failed to prove any one of these things by a
preponderance of the evidence, then you should find for Officer Fong on this claim, and you will
not consider the question of damages.

Authority
Seventh Circuit Model Instruction 7.5
Ehlers v. City of Rapid City, 846 F.3d 1002, 1009-10 (8th Cir. 2017)




                                                13
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 14 of 46



                                  INSTRUCTION NO. 9
                 (Fourth Amendment: False Arrest, Assisting Officer - Wessels)

       In this case, Dustin Burnikel also claims that Officer Wessels falsely arrested him.

        If you found in Interrogatory No. 8 above that Officer Fong had probable cause for
arresting Mr. Burnikel, then as Officer Wessels came to the assistance of Officer Fong, Wessels
possessed probable cause to arrest Burnikel as well and you must find for Wessels on this claim.
If you found that Fong did not have probable cause to arrest Burnikel then you may consider this
instruction as stated below:

       To succeed on this claim, Mr. Burnikel must prove each of the following things by a
 preponderance of the evidence:

        1.      Officer Wessels arrested Mr. Burnikel;

        2.      Officer Wessels did not have probable cause to arrest Mr. Burnikel;

 If you find that Mr. Burnikel has proved each of these things by a preponderance of the
 evidence, then you should find for him on this claim, and go on to consider the question of
 damages.

 If, on the other hand, you find that Mr. Burnikel has failed to prove any one of these things by a
 preponderance of the evidence, then you should find for Officer Wessels on this claim, and you
 will not consider the question of damages.

 Authority
 United States v. Hensley, 469 U.S. 221, 232, 105 S.Ct. 675, 83 L.Ed.2d 604 (1985)
 Doran v. Eckold, 409 F.3d 958, 965 (8th Cir. 2005)
 Ehlers v. City of Rapid City, 846 F.3d 1001, 1010(8th Cir. 2017)(assisting officer entitled to rely on
 probable cause of arresting officer and may receive qualified immunity as long as reliance
 reasonable)
 Seventh Circuit Model Instruction 7.5 (as modified)




                                                  14
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 15 of 46



                                       INSTRUCTION NO. 10
                                    (Definition of Probable Cause)

         Let me explain what “probable cause” means. There is probable cause for an arrest if at the
 moment the arrest was made, a reasonable person would have believed that Mr. Burnikel was
 committing a crime or was committing an offense. Thisincludesevenveryminorcriminaloffensesifcommittedin
 anofficer’spresence. . In making this decision, you should consider what Officers Fong and Wessels
 knew and what reasonably trustworthy information Officers Fong and Wessels had received.

        It is not necessary that Officers actually had probable cause to arrest Plaintiff for interference
 with official acts, public intoxication, or resisting arrest so long as Officers Fong and Wessels had
 probable cause to arrest him for some criminal offense. The elements of “interference with official
 acts”, “public intoxication”, and “resisting arrest” are elaborated in Instruction 11 below.

        Probable cause requires more than just a suspicion. But it does not need to be based on
 evidence that would be sufficient to support a conviction, or even a showing that the Officer’s
 beliefs were probably right. The fact that Mr. Burnikel was later acquitted of interference with
 official acts, public intoxication, or not tried for resisting arrest does not by itself mean that there
 was no probable cause at the time of his arrest.


                                        Committee Comments

Authority:
Seventh Circuit Model Jury Instructions 7.6 (as modified)
Brinegar v. United States, 338 U.S. 160, 175- 176 (1949)
Atwater v. City of Lago Vista, 532 U.S. 318 (2001)
Ehlers v. City of Rapid City, 846 F.3d 1002, 1008-9 (8th Cir. 2017)
Borgman v. Kelly, 646 F.3d 518, 522-23 (8th Cir. 2011)
Amrine v. Brooks, 522 F.3d 823, 832 (8th Cir. 2008)
Cook v. City of Bella Villa, 582 F.3d 840, 859 (8th Cir. 2009)(arresting charges against plaintiff
appropriate basis for determining the severity of crime at issue in Fourth Amendment cases)




                                                    15
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 16 of 46



                                      INSTRUCTION NO. 11
Interference with Official Acts:
        A person commits interference with official acts when the person knowingly resists or
obstructs anyone known by the person to be a police officer in the performance of any act which is
within the scope of the lawful duty or authority of that officer.


Public Intoxication:
       A person shall not be intoxicated, or simulate intoxication, in a public place.


Resisting Arrest:
       A person may not resist an arrest, either of themselves, or others, in which the person
knows or has good reason to know is being made by a police officer even if they believe the arrest
is unlawful, or the arrest actually is unlawful.


Authority:
Iowa Code Chapter 719.1
Iowa Code Chapters 123.46(2) and 123.46(3)
Iowa Code Chapter 804.12
U.S. v. Dawdy, 46 F.3d 1427, 1431 (8th Cir. 1995)(resistance to arrest provides independent
grounds for arrest under Iowa Code §804.12)
State v. Thomas, 262 N.W.2d 607, 611 (Iowa 1978)(“a person may not resist arrest reasonably
effected by one whom the arrestee knows or has good reason to know is a peace officer, despite
legality or illegality of the arrest.”)
State v. Dawdy, 533 N.W.2d 551, 552 (Iowa 1995)(“Even though an initial arrest is unlawful, a
defendant has no right to resist the arrest. If the defendant does so, probable cause exists for a
second arrest for resisting”)




                                                  16
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 17 of 46



                                     INSTRUCTION NO. 12
                                    (Common Law False Arrest)
       Mr. Burnikel asserts that defendant Officer Michael Fong “falsely arrested” him under Iowa

law. Under Iowa Law a “false arrest” is the unlawful restraint of an individual’s personal liberty or

freedom of movement.

       Mr. Burnikel must prove all of the following propositions to prevail on this claim:

       1.      Mr. Burnikel was detained or restrained against his will.

       2.      The detention or restraint was done by the Defendant Fong.


       3.      The detention or restrain was a proximate cause of Mr. Burnikel’s damage.


       4.      The amount of damage.

       If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages.

If the Plaintiff has proved all of these propositions, you will consider the defense of Good Faith and

Reasonable Belief as explained in Instructions No. 15, 16 below).

Authority
Kraft v. City of Bettendorf, 359 N.W.2d 466 (Iowa 1984)
Children v. Burton, 331 N.W.2d 673 (Iowa 1983)




                                                 17
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 18 of 46



                                     INSTRUCTION NO. 13
                                    (Common Law False Arrest)
       Mr. Burnikel asserts that defendant Officer Gregg Wessels “falsely arrested” him under

Iowa law. Under Iowa Law a “false arrest” is the unlawful restraint of an individual’s personal

liberty or freedom of movement.

       Mr. Burnikel must prove all of the following propositions to prevail on this claim:

       1.      Mr. Burnikel was detained or restrained against his will.

       2.      The detention or restraint was done by the Defendant Wessels.


       3.      The detention or restrain was a proximate cause of Mr. Burnikel’s damage.


       4.      The amount of damage.

       If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages.

If the Plaintiff has proved all of these propositions, you will consider the defense of Good Faith and

Reasonable Belief as explained in Instructions No. 15, 16 below).

Authority
Kraft v. City of Bettendorf, 359 N.W.2d 466 (Iowa 1984)
Children v. Burton, 331 N.W.2d 673 (Iowa 1983)




                                                 18
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 19 of 46



                                     INSTRUCTION NO. 14
       “Arrest” is defined under Iowa Law as taking a person into custody. It includes restraint or

detention of the person or his or her submission into custody.

Authority:

Model Iowa Civil Jury Instruction No. 2800.2
Iowa Code §804.5




                                                 19
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 20 of 46



                                     INSTRUCTION NO. 15
       Under Iowa Law the defendant officers have an affirmative defense to a claim of “false

arrest” under Iowa Law. To do so Officer Fong and/or Officer Wessels must prove the following

propositions:

       1.       Defendant Fong and/or Defendant Wessels believed in good faith that Mr. Burnikel
                had committed a crime.


       2.       The belief of Fong and/or Wessels was reasonable.


If the Defendants have failed to prove both of these propositions, they have not proved the defense.
If the defendants have proven both of these propositions, Mr. Burnikel cannot recover and your
verdict will be for the defendants.
Authority:
Iowa Model Civil Jury Instruction 2800.3
Kraft v. City of Bettendorf, 359 N.W.2d 466 (Iowa 1984)




                                                 20
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 21 of 46



                                     INSTRUCTION NO. 16
       “Reasonable Belief” under Iowa Law states that a person’s belief if reasonable if it is based
on reasonably trustworthy information about the facts and circumstances which would allow a
reasonable careful person to believe a crime had been committed.
        Whether an arrest is based on a reasonable belief is determined by the circumstances
existing and known to the defendant when the arrest was made, and not later investigation of the
facts or the outcome of later criminal charges.
Authority
Sundholm v. City of Bettendorf, 389 N.W.2d 849 (Iowa 1986)
Children v. Burton, 331 N.W.2d 673 (Iowa 1983)




                                                 21
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 22 of 46



                                    INSTRUCTION NO. 17
                            (Limiting instruction concerning, statutes
                          Administrative rules, regulations, and policies)

        You have heard evidence about whether either Defendant Fong or Defendant Wessels’
conduct violated an administrative rule or locally imposed procedure or regulation. You may
consider this evidence in your deliberations as to the claims of “excessive force” or “false arrest”
under Instructions 2, 3 or Instructions 8, 9. But remember that the issue is whether Defendant used
excessive force or falsely arrested Plaintiff, in violation of the Fourth Amendment of the United
States Constitution, not whether a rule, procedure, or regulation might have been violated.

Authority
Seventh Cir. Model Civil Jury Instruction 7.04
Whren v. United States, 517 U.S. 806, 811–16, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996)
Franks v. Delaware, 438 U.S. 154 (1978)
Michigan v. Summers, 452 U.S. 692 (1981)
Bonds v. Dautovic, 725 F.Supp.2d 841, 846 (S.D. Iowa 2010)




                                                 22
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 23 of 46



                                  INSTRUCTION NO. 18
                          (Common Law Malicious Prosecution – Fong)

Mr. Burnikel asserts that the defendant Fong maliciously prosecuted him. "Malicious prosecution"
means causing an unsuccessful criminal proceeding with malice and without probable cause.

Burnikel must prove all of the following propositions:

 1. Mr. Burnikel was prosecuted in a criminal proceeding when Defendant, Officer Fong filed
charges against him on February 16, 2013 alleging Public Intoxication and Interference with
Official Acts, both misdemeanors.

 2. The defendant Fong caused that prosecution.

 3. The prosecution ended favorably for Mr. Burnikel, as defined by Instruction No. 22.

 4. Defendants Fong acted without probable cause.

 5. Defendant Fong acted with malice, as defined by Instruction No. 21.

 6. The prosecution was a proximate cause of Mr. Burnikel’s damage.

 7. The amount of damage.

If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages. If Mr.
Burnikel has proved all of these propositions, then you will consider the defense of Probable Cause
as explained in Instruction No. 20.

Authority
Iowa Model Civil Instruction 2200.1
Mills County State Bank v. Roure, 291 N.W.2d 1 (Iowa 1980)
Paige v. City of Chariton, 252 N.W.2d 433 (Iowa 1977)




                                                 23
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 24 of 46



                                  INSTRUCTION NO. 19
                         (Common Law Malicious Prosecution – Wessels)

Mr. Burnikel asserts that the defendant Wessels maliciously prosecuted him. "Malicious
prosecution" means causing an unsuccessful criminal proceeding with malice and without probable
cause.

Burnikel must prove all of the following propositions:

 1. Mr. Burnikel was prosecuted in a criminal proceeding when Defendant, Officer Wessels, filed
charges against him on February 16, 2013, alleging Public Intoxication and Interference with
Official Acts, both misdemeanors.

 2. The defendant Wessels caused that prosecution.

 3. The prosecution ended favorably for Mr. Burnikel, as defined by Instruction No. 22.

 4. Defendant Wessels acted without probable cause.

 5. Defendant Wessels acted with malice, as defined by Instruction No. 21.

 6. The prosecution was a proximate cause of Mr. Burnikel’s damage.

 7. The amount of damage.

If Mr. Burnikel has failed to prove any of these propositions, he is not entitled to damages. If Mr.
Burnikel has proved all of these propositions, then you will consider the defense of Probable Cause
as explained in Instruction No. 20.

Authority
Iowa Model Civil Instruction 2200.1
Mills County State Bank v. Roure, 291 N.W.2d 1 (Iowa 1980)
Paige v. City of Chariton, 252 N.W.2d 433 (Iowa 1977)




                                                 24
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 25 of 46



                                     INSTRUCTION NO. 20

Probable cause for filing a criminal charge means having a reasonable ground. Probable cause
exists where the defendants knew enough about the facts and circumstances and had reasonable
trustworthy information, including what someone else told them at the time, so that a reasonable
person would believe that the plaintiff was guilty of the crime charged. The elements of the
charges filed against Mr. Burnikel are elaborated in Instruction No. 11 above.

Probable cause does not require absolute certainty or proof beyond a reasonable doubt. It is to be
determined by the factual and practical considerations of everyday life on which reasonable and
careful persons [not legal experts] act.

Authority
Model Iowa Civil Instructions 2200.3
Sisler v. City of Centerville, 372 N.W.2d 248 (Iowa 1985)
Restatement (Second) of Torts, section 662




                                                 25
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 26 of 46



                                     INSTRUCTION NO. 21



       An act is done "maliciously" when the main reason for doing the act was ill-will, hatred or
other wrongful motive. The fact that defendants disliked or felt resentment towards the plaintiff
would not in itself constitute malice.

Authority
Model Iowa Civil Instruction 2200.5
Moser v. County of Black Hawk, 300 N.W.2d 150 (Iowa 1981)




                                                26
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 27 of 46



                                    INSTRUCTION NO. 22



         Favorable Termination Of Prior Criminal Proceeding. The acquittal of Mr. Burnikel by the
trial jury in the prior criminal charges constitutes a favorable ending to the prosecution.


Authority
Model Iowa Civil Instruction 2200.7
Carter v. MacMillan Oil Co., Inc., 355 N.W.2d 52 (Iowa 1984)




                                               27
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 28 of 46



                                     INSTRUCTION NO. 23
                                      (Effect of an Acquittal)

       You have heard testimony in this trial that the plaintiff, Dustin Burnikel, was found not

guilty at a prior criminal trial. Keep in mind, however, that you must decide this case solely on the

evidence presented to you in this trial. The fact of a previous criminal trial should have no bearing

on your decision in this case.


       You are instructed that a defendant in a criminal trial is presumed innocent of the crime

charged. The burden is always upon the prosecution to prove guilt beyond a reasonable doubt. This

burden never shifts to a defendant for the law never imposes upon a defendant in a criminal case

the burden or duty of calling any witnesses or producing any evidence. The defendant is not even

obligated to produce any evidence by cross-examining the witnesses for the government. The

burden is different in this case, the burden is upon the Plaintiff, Mr. Burnikel, and he must prove

his claims against the Defendants, Mr. Fong and Mr. Wessels, by proving they are more likely than

not true.


Authority
See, Gill v. Maciejewski, 546 F.3d 557, 562 (8th Cir. 2009)




                                                  28
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 29 of 46



                                     INSTRUCTION NO. 24
                                          (Damages)


       If you find in favor of the plaintiff, Mr. Burnikel, you must award him an amount of
money, if any, that will fairly compensate him for any damages you find he sustained and is
reasonably certain to sustain in the future as a direct result of the conduct of the defendants as
submitted in Instructions 2, 3, 4, 5, 8, 9, 12, 13, 18 or 19 you should consider the following
elements of damages:
               1. The physical pain and emotional suffering the plaintiff has experienced and
       is reasonably certain to experience in the future; the nature and extent of the injury,
       whether the injury is temporary or permanent and any aggravation of a pre-existing
       condition;
               2. The reasonable value of the medical care and supplies reasonably needed by
       and actually provided to the plaintiff and reasonably certain to be needed and provided
       in the future; and
               3. The wages the plaintiff has lost and the reasonable value of the earning
       capacity the plaintiff is reasonably certain to lose in the future because of his diminished
       ability to work.
       You must enter separate amounts for each type of damages, if any, caused by the
wrongful conduct of Officers Fong and/or Wessels. Do not include the same items in more
than one category.
       Remember, throughout your deliberations you must not engage in speculation, guess, or
conjecture, and you must not award any damages under this Instruction by way of punishment or
through sympathy.
Authority
Eighth Circuit Model Instruction 4.70




                                                 29
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 30 of 46



                                      INSTRUCTION NO. 25
                                          (Nominal damages)

       “Nominal damages” are awarded to vindicate a plaintiff’s rights, when the violation of those

rights has not caused injury that can be valued in monetary terms. If you find for Mr. Burnikel on

his “excessive force” [Instructions No. 2, 3] or “false arrest” claim [Instructions No. 8, 9], but you

find that he has failed to prove “compensatory damages” as defined in Instruction No. 24, then you

must award “nominal damages”. In other words, do not award “nominal damages” if you award any

“compensatory damages”. “Nominal damages” cannot exceed one dollar.


Authority


Eighth Circuit Model Instruction 4.71 (as modified)




                                                   30
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 31 of 46



                                     INSTRUCTION NO. 26
                                       (Punitive Damages)

       If you find for Mr. Burnikel in regard to any of his claims under Instructions 2, 3 and/or 8,
9, you may, but are not required to, award punitive damages. Punitive damages are awarded to
punish a defendant for engaging in the misconduct at issue and to deter a defendant and others
from engaging in such misconduct in the future.
       To get punitive damages, Mr. Burnikel must prove the following:
       One, punitive damages should be awarded.
              You may award punitive damages even if you award Burnikel only nominal,
              and not compensatory, damages. You may award punitive damages on the
              claim or claims only if Fong and/or Wessels acted
                      
                          with malice, which is an evil motive or intent,
                      OR
                      
                          with reckless indifference to Burnikel’s federally protected right
                          to be free from the use of excessive force, or false arrest.
              In deciding whether to award punitive damages, you should also consider whether
              Fong and/or Wessels conduct was reprehensible. To decide whether conduct was
              “reprehensible,” you may consider the following:
                      
                          whether the harm suffered by Burnikel was physical or economic or
                          both
                      
                          whether there was violence, intentional malice, or reckless disregard for
                          human health or safety

      Two, the amount of any punitive damages.

              You must use reason in setting the amount of any punitive damages. You should
              consider the following:
                      how much harm Fong and/or Wessels’ conduct caused Burnikel
                      what amount of punitive damages would bear a reasonable
                         relationship to the harm caused to Burnikel
                      what amount of punitive damages, in addition to other damages
                         already awarded is needed considering Fong and/or Wessel’s
                         financial condition, to deter Fong and/or Wessels and others from
                         similar wrongful conduct in the future
              On the other hand you must not consider the following:
                      bias, prejudice, or sympathy toward any party
                      Punishment of Fong and/or Wessels for harm to anyone other than
                         Burnikel

      Authority:
      Eighth Circuit Model Instruction 4.50C (2011)
                                                  31
Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 32 of 46




Defendant’s Objection to Punitive Damages Instruction:

Defendant initially states there will be insufficient grounds of malice or reckless
indifference to submit punitive damages to the jury under either the Federal or State claims.

However, in regard to the Federal Punitive Damages request the Defendant objects to the
use of the standard of lesser “greater weight of the evidence” as the burden of proof for
punitive damages for a violation of the Fourth Amendment.

 There is no definitive case law on the issue other than the model instruction. The traditional
common law standard, as applied in Iowa is that punitive damages require the plaintiff
demonstrate such damages are warranted through “clear and convincing evidence”. See,
Iowa Model Civil Jury Instruction 210.1, Iowa Code section 668A.1.

The Defendant believes that this same “clear and convincing” standard should be applied to
the claims of “Excessive Force” and “False Arrest” under the Fourth Amendment as well.

Further, this case will now require two separate standards of proof and provide a likely
source of confusion for the jury.




                                            32
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 33 of 46




                                    INSTRUCTION NO. 27
         (State Law Punitive Damages for Battery, False Arrest and/or Malicious Prosecution
                                             Claims)

        Punitive damages for the Plaintiff’s claims under Instructions, 4, 5, 12, 13, 18 or 19 may be
awarded if the plaintiff has proven by a preponderance of clear, convincing and satisfactory evidence
the defendants’ conduct constituted a willful and wanton disregard for the rights or safety of another
and caused actual damage to the plaintiff as defined in Instructions 28 and 29.

Punitive damages are not intended to compensate for injury but are allowed to punish and discourage
the defendants and others from like conduct in the future. You may award punitive damages under
Instructions 4, 5, 12, 13, 18 or 19 only if the defendants’ conduct warrants a penalty in addition to
the amount you award to compensate for plaintiff’s actual injuries.

There is no exact rule to determine the amount of punitive damages, if any, you should award. You
may consider the following factors:

 1.    The nature of defendant Fongs and/or defendant Wessels conduct that harmed the plaintiff.

 2.    The amount of punitive damages which will punish and discourage like conduct by the
       defendant. You may consider each defendant’s financial condition or ability to pay. You
       may not, however, award punitive damages solely because of a defendant’s wealth or ability
       to pay.

 3.    The plaintiff's actual damages. The amount awarded for punitive damages must be
       reasonably related to the amount of actual damages you award to the plaintiff.

 4.    The existence and frequency of prior similar conduct. Although you may consider harm to
       others in determining the nature of defendant’s conduct, you may not award punitive damages
       to punish the defendant for harm caused to others, or for out-of-state conduct that was lawful
       where it occurred, or for any conduct by the defendant that is not similar to the conduct which
       caused the harm to the plaintiff in this case.

Authority
Iowa Model Civil Jury Instruction 210.1
Iowa Code section 668A.1
Philip Morris USA v. Williams, 127 S.Ct. 1057 (2007)
State Farm Mutual Auto Ins. Co. v. Campbell, 123 S.Ct. 1513, 155 L.Ed.2d 585 (2003)




                                                 33
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 34 of 46



                                    INSTRUCTION NO. 28
                                (Clear and Convincing Evidence)

Clear Convincing And Satisfactory Evidence. Evidence is clear, convincing and satisfactory if
there is no serious or substantial uncertainty about the conclusion to be drawn from it.

Authority
Iowa Model Civil Jury Instruction 100.19
Raim v. Stancel, 339 N.W.2d 621, 624 (Iowa Appeals 1983)
Sinclair v. Allender, 26 N.W.2d 320, 326 (Iowa 1947)




                                               34
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 35 of 46



                                    INSTRUCTION NO. 29
                                (Definition of Willful and Wanton)

Willful and Wanton - Defined. Conduct is willful and wanton when a person intentionally does an
act of an unreasonable character in disregard of a known or obvious risk that is so great as to make
it highly probable that harm will follow.

Authority
Iowa Model Jury Instruction 210.4
Fell v. Kewanee Farm Equipment Co., 457 N.W.2d 911 (Iowa 1990)
Kosmacek v. Farm Service Coop of Persia, 485 N.W.2d 99 (Iowa App. 1992)




                                                 35
    Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 36 of 46



                                  UNITED STATES DISTRICT COURT
                            IN AND FOR THE SOUTHERN DISTRICT OF IOWA
                                        (CENTRAL DIVISION)

     DUSTIN BURNIKEL,

             Plaintiff,

     v.                                                        Case No. 4:15-cv-00050

     MICHAEL FONG, individually and in
     hisofficial capacity as a law enforcement officer         VERDICT FORM (PHASE ONE)
     with the Des Moines Police department; GREG
     WESSELS, Individually and in his official
     capacity As a law enforcement officer with the
     Des Moines Police Department; and
     CITY OF DES MOINES, IOWA,

                      Defendants.




VERDICT


Part One: “Excessive Force”

Step No. 1: On Mr. Burnikel’s “excessive force” claim as explained in Instructions No. 2 and/or
3 in whose favor do you find?

    _____ Mr. Burnikel                                   ____ The Defendant Officers

(If you find in favor of the Defendant Offficers on this claim, then do no answer any further
questions in regard to this claim, instead proceed to Part Two of this form)

Step No. 2: On Mr. Burnikel’s “excessive force” claim, as explained in Instructions No. 2 and/or
3, which one or more of the Defendant Officers do you find used “excessive force”?

               ___ Officer Michael Fong

               ___ Officer Greg Wessels

Step No. 3: If you found in favor of Mr. Burnikel on his “excessive force” claim in Step 1, what
amount, if any, do you award for each of the following items of damages, as compensatory
                                                   36
    Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 37 of 46



damages are explained in Instruction No. 24?

               Past Pain and Suffering:                    $_________________

               Future Physical Pain and Suffering:         $_________________

               Past Medical Expenses:                      $_________________

               Future Medical Expenses:                    $_________________

               Past Economic Losses:                       $_________________

               Future Economic Losses:                     $_________________

Step 4: If you found in favor of Mr. Burnikel on his “excessive force” claim in Step 1, but you
found that he has failed to prove “compensatory damages” as defined in Instruction No. 24, then
you must award “nominal damages” not exceeding $1.00, as explained in Instruction No. 25. (Do
not award “nominal damages” if you award any “compensatory damages” on this claim.)

               Nominal Damages:                            $__________________

Step 5: If you found in favor of Mr. Burnikel on his “excessive force” claim in Step 1, do you
believe that Mr. Burnikel has established that the Defendants actions were such as to award
punitive damages?

               ____Yes                               _____ No




                                               37
    Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 38 of 46



Part Two:      “Battery”

Step No. 1: On Mr. Burnikel’s “battery” claim as explained in Instructions No. 4, 5, in whose
favor do you find?

    _____ Mr. Burnikel                               ____ The Defendant Officers

(If you find in favor of the Defendant Offficers on this claim, then do no answer any further
questions in regard to this claim, instead proceed to Part III of this form)

Step No. 2: On Mr. Burnikel’s “battery” claim, as explained in Instructions No. 4, 5, which one
or more of the Defendant Officers do you find committed a “battery” against Mr. Burnikel?

               ___ Officer Michael Fong

               ___ Officer Greg Wessels

Step No. 3: If you found in favor of Mr. Burnikel on his “battery” claim in Step 1, what amount,
if any, do you award for each of the following items of damages, as compensatory damages are
explained in Instruction No. 24?

               Past Pain and Suffering:                    $_________________

               Future Physical Pain and Suffering:         $_________________

               Past Medical Expenses:                      $_________________

               Future Medical Expenses:                    $_________________

               Past Economic Losses:                       $_________________

               Future Economic Losses:                     $_________________


Step 4: If you found in favor of Mr. Burnikel on his “battery” claim in Step 1, do you believe that
Mr. Burnikel has established that the Defendants actions were such as to award punitive damages?

               ____Yes                               _____ No




                                                38
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 39 of 46



Part Three: Fourth Amendment “False Arrest”
 Step No. 1: On Mr. Burnikel’s “false arrest” claim as explained in Instructions No. 8, 9, in whose
 favor do you find?

     _____ Mr. Burnikel                               ____ The Defendant Officers

 (If you find in favor of the Defendant Offficers on this claim, then do no answer any further
 questions in regard to this claim, instead proceed to Part IV of this form)

 Step No. 2: On Mr. Burnikel’s “false arrest” claim, as explained in Instructions No. 8, 9 which
 one or more of the Defendant Officers do you find used “false arrest”?

                ___ Officer Michael Fong

                ___ Officer Greg Wessels

 Step No. 3: If you found in favor of Mr. Burnikel on his “false arrest” claim in Step 1, what
 amount, if any, do you award for each of the following items of damages, as compensatory
 damages are explained in Instruction No. 24?

                Past Pain and Suffering:                    $_________________

                Future Physical Pain and Suffering:         $_________________

                Past Medical Expenses:                      $_________________

                Future Medical Expenses:                    $_________________

                Past Economic Losses:                       $_________________

                Future Economic Losses:                     $_________________

 Step 4: If you found in favor of Mr. Burnikel on his “false arrest” claim in Step 1, but you found
 that he has failed to prove “compensatory damages” as defined in Instruction No. 24, then you
 must award “nominal damages” not exceeding $1.00, as explained in Instruction No. 25. (Do not
 award “nominal damages” if you award any “compensatory damages” on this claim.)

                Nominal Damages:                            $__________________

 Step 5: If you found in favor of Mr. Burnikel on his “false arrest” claim in Step 1, do you believe
 that Mr. Burnikel has established that the Defendants actions were such as to award punitive
 damages?

                ____Yes                               _____ No

                                                 39
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 40 of 46



Part Four: State Law “False Arrest”
 Step No. 1: On Mr. Burnikel’s “false arrest” claim as explained in Instructions No. 12, 13 in
 whose favor do you find?

     _____ Mr. Burnikel                               ____ The Defendant Officers

 (If you find in favor of the Defendant Offficers on this claim, then do no answer any further
 questions in regard to this claim, instead proceed to Part III of this form)

 Step No. 2: On Mr. Burnikel’s “false arrest” claim, as explained in Instructions No. 12 and/or 13,
 which one or more of the Defendant Officers do you find committed a “battery” against Mr.
 Burnikel?

                ___ Officer Michael Fong

                ___ Officer Greg Wessels

 Step No. 3: If you found in favor of Mr. Burnikel on his State Law “false arrest” claim in Step 1,
 what amount, if any, do you award for each of the following items of damages, as compensatory
 damages are explained in Instruction No. 24?

                Past Pain and Suffering:                    $_________________

                Future Physical Pain and Suffering:         $_________________

                Past Medical Expenses:                      $_________________

                Future Medical Expenses:                    $_________________

                Past Economic Losses:                       $_________________

                Future Economic Losses:                     $_________________


 Step 4: If you found in favor of Mr. Burnikel on his State Law “false arrest” claim in Step 1, do
 you believe that Mr. Burnikel has established that the Defendants actions were such as to award
 punitive damages?

                ____Yes                               _____ No




                                                 40
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 41 of 46



Part Five: “Malicious Prosecution”
 Step No. 1: On Mr. Burnikel’s “malicious prosecution” claim as explained in Instructions No. 18,
 19, in whose favor do you find?

     _____ Mr. Burnikel                               ____ The Defendant Officers

 (If you find in favor of the Defendant Offficers on this claim, then do no answer any further
 questions in regard to this claim, proceed no further)

 Step No. 2: On Mr. Burnikel’s “malicious prosecution” claim, as explained in Instructions No.
 18, 19, which one or more of the Defendant Officers do you find engaged in “malicious
 prosecution” against Mr. Burnikel?

                ___ Officer Michael Fong

                ___ Officer Greg Wessels

 Step No. 3: If you found in favor of Mr. Burnikel on his “malicious prosecution” claim in Step 1,
 what amount, if any, do you award for each of the following items of damages, as compensatory
 damages are explained in Instruction No. 24?

                Past Pain and Suffering:                    $_________________

                Future Physical Pain and Suffering:         $_________________

                Past Medical Expenses:                      $_________________

                Future Medical Expenses:                    $_________________

                Past Economic Losses:                       $_________________

                Future Economic Losses:                     $_________________


 Step 4: If you found in favor of Mr. Burnikel on his “malicious prosecution” claim in Step 1, do
 you believe that Mr. Burnikel has established that the Defendants actions were such as to award
 punitive damages?

                ____Yes                               _____ No




                                                 41
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 42 of 46



Special Findings of Fact:

 Question 1: Was it reasonable for Officer Fong to perceive Mr. Burnikel as a threat to himself or
 others?

       ___ Yes                                         ____ No


 Question 2: Did Mr. Burnikel actively resist the officers at the time of arrest?

       ___ Yes                                         ____ No




                                                  42
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 43 of 46




Part Six: Punitive Damages

Step One: If you found in favor of Mr. Burnikel on his claims under Instructions 2, 3 and/or
Instructions 8, 9 and determined conduct that established a right to punitive damages, what amount,
if any, do you award for “punitive damages”, as such damages are explained in Instruction No. 26,
against each Defendant Officer found liable for any of the claims in your verdict.

               $_______________ for punitive damages against Officer Michael Fong

               $_______________ for punitive damages against Officer Greg Wessels

Step Two: If you found for Mr. Burnikel in regard to his claims under Instructions 4, 5, 12, 13, 18,
or 19, please answer the following questions:


Question No. 1: Do you find by a preponderance of clear, convincing and satisfactory evidence the
conduct of the defendant Michael Fong constituted willful and wanton disregard for the rights or
safety of another?

               ___ Yes                                      ___ No

[If your answer to Question No. 1 is "No" do not answer Question Nos. 2 and 3]


Question No. 2: What amount of punitive damages, if any, do you award?

ANSWER:       $____________

[If your answer to Question No. 2 is "None" do not answer Question No. 3]


Question No. 3: Was the conduct of the defendant directed specifically at Dustin Burnikel?

               ___ Yes                                      ____No

Question No. 4: Do you find by a preponderance of clear, convincing and satisfactory evidence the
conduct of the defendant Gregg Wessels constituted willful and wanton disregard for the rights or
safety of another?

               ___ Yes                                      ___ No

[If your answer to Question No. 4 is "No" do not answer Question Nos. 5 and 6]
                                                43
     Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 44 of 46




Question No. 5: What amount of punitive damages, if any, do you award?

ANSWER:       $____________

[If your answer to Question No. 5 is "None" do not answer Question No. 6]



Question No. 6: Was the conduct of the defendant directed specifically at Dustin Burnikel?

              ___ Yes                                     ____No




                                               44
    Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 45 of 46




                                                    Foreperson

Dated:




                                     45
      Case 4:15-cv-00050-JAJ-HCA Document 125 Filed 10/24/18 Page 46 of 46



        Respectfully submitted,


                                                               /s/John O. Haraldson
                                                           John O. Haraldson AT0003231
                                                           Assistant City Attorney
                                                           City Hall, 400 Robert D. Ray Dr.
                                                           Des Moines, IA 50309-1891
                                                           Telephone: (515) 283-4547
                                                           Facsimile: (515) 237-1748
                                                           E-mail: joharaldson@dmgov.org

                                                           ATTORNEY FOR DEFENDANTS


                                            CERTIFICATE OF SERVICE

                 The undersigned hereby certifies that on, October 24, 2018, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system and a true copy of the foregoing was
electronically sent via the Clerk of Court.


                                                                              /s/ John O. Haraldson
                                                                           John O. Haraldson
                                                                           Assistant City Attorney




                                                      46
